
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1246
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 5, 2011
			 Received; read twice and referred to the
			 Committee on Armed
			 Services
		
		AN ACT
		To reduce the amounts otherwise authorized
		  to be appropriated to the Department of Defense for printing and
		  reproduction.
	
	
		1.Reduction in amounts
			 otherwise authorized to be appropriated to the Department of Defense for
			 printing and reproductionThe
			 following amounts otherwise authorized to be appropriated for fiscal year 2012
			 for the Department of Defense are hereby reduced by 10 percent:
			(1)The amount for
			 Operation and Maintenance for the Army, for printing and reproduction.
			(2)The amount for
			 Operation and Maintenance for the Navy, for printing and reproduction.
			(3)The amount for
			 Operation and Maintenance for the Marine Corps, for printing and
			 reproduction.
			(4)The amount for
			 Operation and Maintenance for the Air Force, for printing and
			 reproduction.
			(5)The amount for
			 Operation and Maintenance for Defense-wise activities, for printing and
			 reproduction.
			
	
		
			Passed the House of
			 Representatives April 4, 2011.
			Karen L. Haas,
			Clerk.
		
	
